                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

ERIC ROSHAUN THURAIRAJAH                                                            PLAINTIFF

v.                                 Case No. 2:16-CV-2123

TROOPER LAGARIAN CROSS                                                            DEFENDANT

                                         JUDGMENT

       Pursuant to the opinion and order granting summary judgment (Doc. 38) in favor of

Plaintiff Eric Roshaun Thurairajah on his individual capacity § 1983 claims against Defendant

Trooper Lagarian Cross and the unanimous jury verdict (Doc. 66), judgment is entered in favor of

Plaintiff in the nominal amount of $1.00. Plaintiff’s remaining claims are DISMISSED WITH

PREJUDICE.

       Interest on this judgment will accrue at the rate of 1.81% per annum from the date of entry

of the judgment until paid.

       IT IS SO ADJUDGED this 18th day of September, 2019.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
